                                                                                  usnc "-PNY
                                        THE LAW OFFICES OF
                                                                                   DO( I \lF~T
                                                                                  ·1.'



                              SCOTT A. KORENBAUM                                  ,-ELE< rRONICALLY FILED
                                     11 Park Place, Suite 914                     DOC    tt·             I   •
                                    New York, New York 10007                      DAl!: !i ED:   f<Lf2.3/(1
                              Tel: (212) 587-0018       Fax: (212) 658-9480                          I           1




                                                        December 17, 2019

BY ECF AND FAX (212) 805-7942                 l'f\o.\           \S       a. o_i ()l.,\ '( '(\ e cl
Hon. Alvin K. Hellerstein
United States District Court
                                             re     \:::>,L\ °''1,
                                                                       1-L\ t0?_0 o_,t
                                                                              r




Southern District of New York
500 Pearl Street, Rm. 1050
New York, New York 10007

               Re:     Weiss v. Macy's Retail Holding, Inc.
                       16 CV 7660 (AKH)

Dear Judge Hellerstein:

       Meenan & Associates and I represent David Weiss. We write regarding the Court's
December 12, 2019 Order, which adjourned the trial scheduled to begin yesterday until January
21, 2020. For the following reasons, we write to request that the Court start trial on February 3,
2020.

       I am lead counsel in the upcoming trial. However, I will be on vacation with my family
on January 21 st • Thus, we would appreciate if the Court could accommodate my schedule.

        We have spoken with Macy's counsel regarding my unavailability. Messrs. Gerber and
Parsons, and their witnesses, are available for trial the week of February 3 rd - the Court had
previously set aside three days for trial. They are not free, however, the week of January 271\ or
following the week of February 3rd • Of course, if the Court is unable to accommodate my
request, then Mr. Weiss and Meenan & Associates will be ready to proceed on January 21 st , in
my absence.

       Thank you for your attention to this request.

                                                                Respectfully submitted,

                                                                         Is
                                                                Scott A. Korenbaum

SAK:sak

cc:    All Defense Counsel (by ECF only)
